6:19-cv-03285-TLW   Date Filed 11/27/19   Entry Number 6-20   Page 1 of 5




                    EXHIBIT 14
6:19-cv-03285-TLW   Date Filed 11/27/19   Entry Number 6-20   Page 2 of 5



                                                                            1


 State of South Carolina         )In the Court of Common Pleas
                                 )
 County of Hampton               ) Case No: 2017-CP-25-00348


 Jessica S. Cook, Corrin F.    )
 Bowers & Son, Cyril B. Rush, )
 Jr., Bobby Bostick, Kyle Cook,)
 Donna Jenkins, Chris Kolbe,   )
 and Ruth Ann Keffer, on behalf)
 of themselves and all other   )
 similarly situated,           )
                               )
                Plaintiff(s), )                Video Deposition
                               )
 vs.                           )                      of
                               )
                               )                Jason Williams
 South Carolina Public Service )
 Authority, an Agency of the   )
 State of South Carolina (also )
 known as Santee Cooper); W.   )
 Leighton Lord, III, in his    )
 capacity as chairman and      )
 director of the South Carolina)
 Public Service Authority;     )
 William A. Finn, in his       )
 capacity as director of the   )
 South Carolina Public Service )
 Authority; Barry Wynn, in his )
 capacity as director of the   )
 South Carolina Public Service )
 Authority; Kristofer Clark, in)
 his capacity as director of   )
 the South Carolina Public     )
 Service Authority; Merrell W. )
 Floyd, in his capacity as     )
 director of the South Carolina)
 Public Service Authority; J. )
 Calhoun Land, IV, in his      )
 capacity as director of the   )
 South Carolina Public Service )
 Authority; Stephen H. Mudge, )
 in his capacity as director of)
 the South Carolina Public     )
 Service Authority; Peggy H.   )
 Pinnell, in her capacity as   )
 director of the South Carolina)
 Public Service Authority; Dan )
 J. Ray, in his capacity as    )
6:19-cv-03285-TLW   Date Filed 11/27/19   Entry Number 6-20   Page 3 of 5



                                                                            2


 director of the South Carolina)
 Public Service Authority;     )
 David F. Singleton, in his    )
 capacity as director of the   )
 South Carolina Public Service )
 Authority; Jack F. Wolfe, Jr.,)
 in his capacity as director of)
 the South Carolina Public     )
 Service Authority; Central    )
 Electric Cooperative, Inc.;   )
 Palmetto Electric Cooperative,)
 Inc.; South Carolina Electric )
 & Gas Company; and SCANA      )
 Corporation,                  )
                               )
                Defendant(s). )
 ______________________________)

             Video deposition of Jason Williams, taken

 before Heather R. Landry, CVR, Nationally Certified

 Verbatim Court Reporter and Notary Public in and for

 the State of South Carolina, scheduled for 9:30 a.m.

 and commencing at the hour of 9:40 a.m., Thursday, June

 13, 2019, at the office of Nelson Mullins, COLUMBIA,

 South Carolina.



                            Reported by:

                     Heather R. Landry, CVR
     6:19-cv-03285-TLW   Date Filed 11/27/19   Entry Number 6-20   Page 4 of 5


      Jason Williams -June  13, 2019
      Jessica S. Cook, et al. v. SC PSC,            et   al.                     83


 1          to conduct oversight of all aspects of the

 2          day-to-day design and construction of the project,

 3          including, but not limited to, scheduling

 4          financial, engineering, operational and

 5          contractual aspects of the project.                Is that

 6          correct?

 7    A     Yes.

 8    Q     And you became a representative on-site in the

 9          middle of 2016, correct?

10                  MS. THOMAS:    [Objection]

11    A     Yes, I began supporting Units 2 and 3 in the

12          middle of 2016.

13    Q     In your role as supporting, were you assisting

14          Mr. Cherry with his oversight role?

15    A     Yes.

16    Q     I believe you described it as more of a technical

17          role.     Is that correct?

18    A     It was intended to be more of a technical role,

19          but due to the issues we had in 2016 filling my

20          other job on Unit 1, I was playing both roles,

21          actually.

22    Q     And you carried out your role in that function to

23          the best of your ability, correct?

24    A     Yes.

25    Q     Now, you're aware that the DCA is the main
                      Thompson Court Reporting, Inc.
                         www.thompsonreporting.com
     6:19-cv-03285-TLW   Date Filed 11/27/19   Entry Number 6-20   Page 5 of 5


      Jason Williams -June  13, 2019
      Jessica S. Cook, et al. v. SC PSC,            et   al.                     84


 1          contract between SCE&G and Santee Cooper related

 2          to the project.       Is that right?

 3                 MS. THOMAS:     [Objection]

 4    A     Yes.

 5    Q     And this is the document that, to your

 6          understanding, defines the rights and obligations

 7          of SCE&G and Santee related to the project,

 8          correct?

 9    A     Correct.

10    Q     And it defines, for example, the party's ownership

11          share, right?

12    A     Yes.

13    Q     It defines the party's respective liability as it

14          relates to each other, correct?

15                 MS. THOMAS:     [Objection]

16    A     Yes.

17    Q     And if Santee Cooper had any concerns with regard

18          to the way that SCE&G had managed the project,

19          Santee would want to look at this contract as to

20          its rights and obligations.           Is that right?

21                 MS. THOMAS:     [Objection]

22    A     Yes.

23    Q     Let's talk a little bit more about your role on

24          the project.      How did your role differ from

25          Mr. Cherry's role on the project?
                     Thompson Court Reporting, Inc.
                        www.thompsonreporting.com
